Citation Nr: 1042892	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  03-18 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim for service connection for a back 
disorder, claimed as residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had military service from January 1989 to January 
1990.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
By that rating action, the RO, in part, denied reopening a 
previously denied claim for service connection for a back 
disorder, claimed as residuals of a back injury.  The Veteran 
appealed the RO's November 2002 rating action to the Board. 

In May 2005, the Board remanded the new and material evidence 
claim on appeal to the RO for additional development.  The case 
has returned to the Board for appellate consideration. 

In the decision below, the Board will reopen the previously 
denied claim for service connection for a back disorder, claimed 
as residuals of a back injury. The claim addressed in the REMAND 
portion of the decision below and is REMANDED to the RO/Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By a final and unappealed March 1990 rating action, the RO 
declined to reopen a previously denied claim for service 
connection for a back disorder, claimed as residuals of a back 
injury.  The Veteran was informed of the RO's decision and his 
appellate rights in an April 1990 letter.  He did not appeal the 
rating action and it became final in April 1991.

2.  The evidence added to the record since the final March 1990 
RO decision relates to an unestablished fact necessary to 
substantiate the underlying claim for service connection for a 
back disorder, and raises a reasonable possibility of 
substantiating the claim.





CONCLUSIONS OF LAW

1.  The March 1990 rating decision, wherein the RO declined to 
reopen a previously denied claim for service connection for a 
back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2010).

2.  Evidence received since the final March 1990 rating decision 
is new and material, and the claim for service connection for a 
back disorder is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that nothing 
in the Act shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. § 
5108. 38 U.S.C. § 5103A(f).

The Board is granting the Veteran's petition to reopen a 
previously denied claim for a back disorder, claimed as residuals 
of a back injury, and remanding the underlying claim on the 
merits for additional development. Consequently, a determination 
on whether the VCAA's duty to notify and assist provisions were 
satisfied is unnecessary at this point pending further 
development and the readjudication of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).




II. Laws and Regulations

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
there must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

Generally, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2010).  The only possible exception is if there 
is evidence of additional disability due to aggravation during 
service of the congenital disease, but not defect, by 
superimposed disease or injury. See VAOPGCPREC 82-90; Monroe v. 
Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-
99.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
III. New and Material Analysis

The Veteran maintains that he currently has a low back disorder 
that is the result of having jumped over a log on a confidence 
(obstacle) course during military service.  (See February 1990 VA 
General Medical examination report).  He maintains that he has 
had constant back pain since this incident.  In the analysis 
below, the Board finds that new and material evidence has been 
received to reopen the previously denied claim.

Service connection for a back disorder was previously considered 
and denied by the RO in a March 1990 rating action.  The Veteran 
was informed of the RO's decision in an April 1990 letter.  The 
Veteran did not perfect a timely appeal and the denial became 
final in April 1991.  38 U.S.C.A. § 7105(a).

In determining that service connection for a back disorder was 
not warranted in March 1990, the RO concluded that the Veteran's 
only diagnosed back condition, congenital spina bifida of the 
sacrum, was a developmental defect that had not been aggravated 
by military service.  

Evidence added to the record since the final March 1990 rating 
action includes, but is not limited to, a November 2002 VA 
examination report and January 2009 private magnetic resonance 
imaging (MRI) scan of the lumbar spine showing that the Veteran 
has been diagnosed with mild lumbar spine strain and mild 
degenerative disc disease and facet arthropathy at L4-5, L5-S1.  
(See November 2002 VA examination report and January 2009 MRI 
report, prepared by Vertical MRI of Hazel Crest, respectively).  

This evidence is new because it was not of record in March 1990.  
It is also material.  The newly received VA examination and 
private MRI reports show that the Veteran has been diagnosed with 
other back disorders, which were not of record in March 1990.  
The Veteran's report of having had continuous back pain since 
service continues to be presumed credible, for the purpose of 
development of the claim.  
Thus, since the March 1990 final rating action, VA has received 
medical evidence showing that the Veteran has been diagnosed with 
lumbar spine disorders other than spina bifida (i.e., mild lumbar 
spine strain and lumbar degenerative disc disease at L4-5, L5-
S1).  This evidence is new and material.  The claim for service 
connection for a back disorder is reopened. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disorder is 
reopened.  To this extent only the benefit sought on appeal is 
allowed.


REMAND

Having reopened the claim for service connection for a back 
disorder, VA must now proceed to evaluate the merits of the 
claim, including developing appropriate medical evidence, as 
detailed below.

The Veteran maintains that his current low back disorder is the 
result of having jumped over a log while training on a confidence 
(obstacle) course during military service.  (See February 1990 VA 
General Medical examination report).  Since this incident, the 
Veteran maintains that he has had constant back pain.  

Service treatment records (STRs) reflect that the Veteran's spine 
was evaluated as "normal" at service entrance.  (See December 
1988 service entrance examination report).  On a December 1988 
Report of Medical History, the Veteran denied having had 
recurrent back pain.  In February 1989, the Veteran was seen in 
the acute care clinic with complaints of back pain that radiated 
into his legs.  He denied having sustained a trauma to his back 
within the previous 72 hours.  An assessment of low back pain was 
entered.  Subsequent treatment reports, dated in April and 
September 1989, show that the Veteran continued to complain of 
low back pain without having sustained any trauma.  Assessments 
of mechanical back strain (April 1989) and muscle strain and 
muscle spasm (September 1989) were recorded.  A December 1989 
examination report reflects that the Veteran's spine was 
evaluated as "normal." 

Post-service VA and private medical evidence, dated from 1990 to 
2010, has been associated with the claims file.  When VA examined 
the Veteran in February 1990, a month after he was discharged 
from active military service in January 1990, he related a 
history with respect to his back that is consistent with that 
previously reported.  After a physical evaluation of the 
Veteran's spine, to include x-rays, the examining physician 
entered a diagnosis of spina bifida at S1.  The VA examiner also 
indicated that the Veteran had a history of traumatic injury of 
the lower back with findings of limitation of range of motion and 
"positive low back signs secondary to symptomatology."  (See 
February 1990 VA examination report).  

More contemporaneous medical evidence includes, but is not 
limited to, a November 2002 VA examiner's opinion, which was 
provided after a physical evaluation of the Veteran's spine, that 
he had mild lumbar spine strain that was less likely than not 
related to his period of military service.  The November 2002 VA 
examiner supported his conclusion by pointing to an absence of 
trauma to the spine in the Veteran's STRs.  Since then, the 
Veteran has been diagnosed with degenerative disc disease at L4-
5, L5-S1--a clinical finding that was absent on x-rays of the 
lumbar spine in November 2002.  

Thus, the medical evidence of records shows that the Veteran has 
been diagnosed with lumbar spine disorders other than spina 
bifida (i.e., mild lumbar spine strain and lumbar degenerative 
disc disease at L4-5, L5-S1) with no evidence that either 
disorder had preexisted service or is a congenital defect.  

This case presents certain medical questions which cannot be 
answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In particular, a medical examination must be conducted 
to ascertain the current diagnosis(es) of the Veteran's lumbar 
spine and the etiology thereof, to include whether any diagnosed 
congenital or developmental abnormality was aggravated beyond the 
normal progress of the disease during his period of military 
service and whether any other diagnosed back disorder (i.e., one 
that is not a congenital or developmental abnormality) is 
etiologically related to military service, with specific 
consideration of his complaints of low back pain in service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his back that 
is not evidenced by the current record.  
The Veteran should be provided with the 
necessary authorizations for the release of 
any treatment records not currently on 
file.  The RO/AMC should then obtain these 
records and associate them with the claims 
folders.

2.  The RO/AMC will then schedule the 
Veteran for a VA examination by an 
appropriate examiner to determine the 
etiology and severity of any currently 
diagnosed low back disorder(s). The 
following considerations will govern the 
examination:

(a) The claims folders must be provided to 
and reviewed by the examiner in conjunction 
with his/her examination.  The examiner 
must indicate that a review of the claims 
folders was made, and must also respond to 
all inquiries below.

(b) The report of examination must include 
an account of all manifestations of back 
pathology found to be present.  If there 
are different back disorders, attempt to 
reconcile the diagnoses.  If certain 
symptomatology cannot be disassociated from 
one disorder or another, it should be 
specified.  All necessary special studies 
or tests are to be accomplished.

(c) The examiner must review the evidence 
of record with attention to the service and 
post-service treatment records outlined 
below and provide the following opinions:

(i) What are the current diagnoses 
pertaining to the Veteran's lumbar spine?  
If any diagnosed disability is considered 
to be a congenital or developmental 
abnormality, this should be specifically 
stated;

(ii) With respect to any diagnosed 
congenital or developmental abnormality, 
was such aggravated beyond the normal 
progress of the disease during or due to 
the Veteran's military service? and

(iii) Is any other diagnosed back 
disorder(s) (i.e., not a congenital or 
developmental abnormality) related to the 
Veteran's period of military service, with 
specific consideration of his complaints of 
low back pain therein?

The examiner must review all relevant 
evidence of record, including the 
Veteran's contentions and all VA and 
private medical records.  Although the 
following does not relieve the examiner 
of conducting this review, the 
examiner's attention is called to the 
following:    

(i) December 1988 service entrance 
examination report, reflecting that the 
Veteran's spine was evaluated as normal; 

(ii) December 1988 Report of Medical 
History, showing that the Veteran denied 
having had recurrent back pain.  

(iii) STR, dated in February 1989, showing 
that the Veteran was seen in the acute care 
clinic with complaints of back pain that 
radiated into his legs.  He denied having 
sustained a trauma to his back within the 
previous 72 hours.  An assessment of low 
back pain was entered;

(iv) STRs, dated in April and September 
1989, containing, assessments of mechanical 
back strain (April 1989) and muscle strain 
and muscle spasm (September 1989).

(v) December 1989 examination report, 
reflecting that the Veteran's spine was 
evaluated as "normal;" 

(vi) February 1990 VA examination report, 
containing a diagnosis of spina bifida at 
S1 and history of traumatic injury of the 
lower back with findings of limitation of 
range of motion and "positive low back 
signs secondary to symptomatology."  (See 
February 1990 VA examination report);  

(vii) A November 2002 VA examination 
report, reflecting that the Veteran was 
diagnosed with mild lumbar spine strain 
that the examiner determined was less 
likely than not related to his period of 
military service; and

(viii) January 2009 MRI report, prepared by 
Vertical MRI of Hazel Crest, containing an 
assessment of lumbar degenerative disc 
disease at L4-5, L5-S1.

The rationale for all opinions expressed 
should be fully detailed.

3.  The RO/AMC must ensure that the 
examination report complies with this 
remand and the questions presented in the 
examination request.  If the examination 
report is found to be insufficient, it 
should be returned to the examiner for 
necessary corrective action, as 
appropriate, under 38 C.F.R. § 4.2 (2010).

4.  After completing the requested actions, 
the claim for service connection for a back 
disorder must be readjudicated in light of 
all pertinent evidence and legal authority.  
If any benefit sought on appeal is not 
granted, the Veteran and his representative 
must be furnished a supplemental statement 
of the case (SSOC) and afforded the 
appropriate time period for response before 
the claims folders are returned to the 
Board for further appellate consideration.

The purpose of this remand is to assist the Veteran with the 
substantive development of his claim for service connection for a 
back disorder, claimed as residuals of a back injury, on appeal.  
He has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his service connection 
claim.  His cooperation in VA's efforts to develop his claim 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


